IN THE SUPREME COURT OF THE STATE OF NEVADA


                TODD MASTEJ, AN INDIVIDUAL,                           No. 65367
                Appellant,
                vs.
                NEVADA PROPERTY 1, LLC, A
                                                                             FILED
                DELAWARE LIMITED LIABILITY                                   FEB 1 2 2016
                COMPANY,
                                                                                IE K. LINDF.MAN
                Respondent.                                             aliBlk QV         A. UR
                                                                        BY
                                                                                   ii   -nr-
                                       ORDER OF AFFIRMANCE
                           This is a pro se appeal from a district court order confirming
                an arbitration award in a contract action. Eighth Judicial District Court,
                Clark County; Adriana Escobar, Judge.
                           Appellant argues that the arbitrator disregarded the law and
                facts and exceeded his authority by entering a preliminary injunction that
                precluded appellant from using and disseminating certain documents that
                were protected by a nondisclosure agreement, sanctioning appellant for
                violating the preliminary injunction, and allowing respondent to add
                claims that appellant asserts were beyond the scope of the purchase
                agreement's arbitration provision. He therefore contends that the award
                should be vacated.
                            Having considered the parties' arguments and the record, we
                conclude that the district court did not err in confirming the award.'
                Sylver v. Regents Bank, N.A.,   129 Nev., Adv. Op. 30, 300 P.3d 718, 721
                (2013) (reviewing de novo a district court's confirmation of an arbitration


                      'We have considered appellant's October 23, 2015, filing to the
                extent that it did not reference or include documents outside of the record
                on appeal.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                   award). Appellant did not demonstrate that the arbitrator overlooked
                   statutory requirements, manifestly disregarded the law, or exceeded his
                   authority in entering the injunction and sanctioning appellant for
                   violating it, in allowing respondent to add claims based on appellant's
                   alleged violation of an employment nondisclosure agreement, or in
                   calculating damages for breach of contract.    Health Plan of Nev., Inc. v.
                   Rainbow Med., LLC, 120 Nev. 689, 695, 698, 100 P.3d 172, 176-77, 178
                   (2004) (explaining that an arbitration award will be reversed only if there
                   is a statutory ground for reversal or the arbitrator manifestly disregarded
                   the law or exceeded his authority, and that an arbitration award is
                   properly confirmed if "there is a colorable justification for the outcome").
                   As the record does not support appellant's contentions, we
                                ORDER the judgment of the district court AFFIRMED. 2



                                              CLA-A-
                                           Parraguirre


                                                                                          J.
                                                              Cherry



                   cc: Hon. Adriana Escobar, District Judge
                        Thomas J. Tanksley, Settlement Judge
                        Todd Mastej
                        Snell & Wilmer, LLP/Las Vegas
                        Eighth District Court Clerk


                         2 We have considered appellant's remaining arguments and conclude
                   that they do not warrant reversal.

   SUPREME COURT
           OF
         NEVADA
                                                         2
         7A


ffreV.